  Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 1 of 18 PageID# 2



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

 IN THE MATTER OF THE SEARCH OF:

 The Infotainment/Telematics Systems Contained
 within the 2016 Hyundai Santa Fe Sport 2.0T
                                                      Case No. 3:20-sw- 227
 Bearing VIN 5XYZWDLA4GG340595,
 Currently Located at 9325 Discovery Boulevard,
 Manassas, Virginia



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


        I, Christopher Drew Truslow, being first duly sworn, hereby depose and state as follows:


                       INTRODUCTION AND AGENT BACKGROUND


        1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant, 1) authorizing the seizure of a gray 2016

Hyundai Santa Fe Sport 2.0T, bearing VIN 5XYZWDLA4GG340595, (the “Target Vehicle”), a

description of which is contained in Attachment A, and 2) authorizing the extraction and forensic

examination of electronically stored information within the Target Vehicle’s

infotainment/telematics systems, as particularly described in Attachment B.

        2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since September 15, 2019. Prior to joining the FBI I was a Department of Criminal Justice

Services certified law enforcement officer in the Commonwealth of Virginia for over fourteen

years. I have participated in numerous criminal investigations including those involving fraud

and identity theft.
  Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 2 of 18 PageID# 3



       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show only that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      As set forth below, there is probable cause to believe that individuals both known

and unknown have committed violations of federal criminal law, including aiding and abetting

(18 U.S.C. § 2), identity fraud (18 U.S.C. § 1028), aggravated identity theft (18 U.S.C. § 1028A),

mail fraud (18 U.S.C. § 1343), wire fraud (18 U.S.C. § 1343), conspiracy to commit mail and

wire fraud (18 U.S.C. § 1349), money laundering (18 U.S.C. § 1956(a)(1)), and conspiracy to

commit money laundering (18 U.S.C. § 1956(h)) (hereafter the “Subject Offenses”). Moreover,

there is also probable cause to search the Target Vehicle described in Attachment A for evidence,

instrumentalities, and/or contraband of the Subject Offenses as described in Attachment B.

                                      PROBABLE CAUSE

       5.      My basis for believing that evidence is located within the Target Vehicle’s

infotainment/telematics systems is as follows:

       6.      This investigation involves a fraud scheme that is currently fashionable and being

perpetrated by multiple criminal groups both nationally and internationally. To execute the

scheme, the conspirators used a variety of fraudulent scenarios to engage victims. The scheme

often started with automated, previously recorded phone calls, commonly referred to as

“robocalls,” which contained messages designed to create a sense of urgency with

unsophisticated and/or unsuspecting recipients. These messages told the recipients that they had

some sort of serious legal problem. Often the purported problem related to potential criminal

charges for the victim, tax problems, or the risk of losing a federal benefits program such as

                                                 2
  Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 3 of 18 PageID# 4



Social Security payments. Victims were informed that if they did not act immediately in

accordance with the demands of the callers then there would be drastic consequences. These

consequences included threats of immediate arrest and/or significant financial penalties. Some

call recipients were instructed that in order to prevent these dire consequences they should call a

particular phone number for further instruction.

       7.      When a conspirator would speak with the victim and identify themselves as a

government official, the conspirator would reinforce the need for the victim to take immediate

action to avoid consequences. Conspirators tricked and coerced victims to send cash to an

address, supposedly belonging to a law enforcement or other government agency, as a

demonstration of good faith while the criminal investigation was ongoing. In schemes involving

supposed potential criminal charges, victims were assured that if they were cleared of

involvement in criminal activity after a thorough investigation then their money would be

returned to them.

       8.      In another scenario, a conspirator would contact a victim posing as a loan officer

offering to provide the victim a loan. A number of victims defrauded in this scenario had

recently applied for loans from legitimate lenders. The conspirator would eventually inform the

victim that they had been approved for the loan, and that the loan was being deposited into the

victim’s bank account. In return for receipt of this purported loan, the conspirator instructed the

victim to send money back as directed as a demonstration of good faith or as a loan payment.

       9.      Yet another technique used by the perpetrators was to contact a victim to offer

maintenance assistance with their home computer, convincing the victim that there was a

problem with their home computer. Sometimes this was done by tricking the victim into

downloading software that perpetrators used to actually create problems with the victim’s

                                                   3
 Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 4 of 18 PageID# 5



computer. The perpetrator would then inform the victim that in order for their computer to be

repaired the victim would have to send money as directed by the conspirator.

       10.     Some victims were directed by a conspirator to send cash via the mail or a parcel

delivery service. These victims were instructed to send the bulk cash via FedEx, UPS and/or the

U.S. Postal Service (“USPS”) using shipping methods that provided tracking numbers, and

further to provide the tracking numbers of their shipments to members of the conspiracy.

Conspirators directed other victims to send money via a wire service. These victims were

instructed to send money via Western Union, MoneyGram and/or Walmart to Walmart money

transfer, and further to provide the reference number for the wire transfer to members of the

conspiracy.

       11.     Members of the conspiracy commonly referred to as “money mules” would pick

up the bulk cash shipments sent to the fraudulent law enforcement addresses, often presenting

counterfeit identification documents incorporating stolen or fictitious identities. Money mules

would similarly pick up the wire transfers from victims using the reference numbers provided by

the victims. The conspiracy’s money mules would pocket some portion of cash for themselves

and deposit the remaining amount in bank accounts created and/or accessed by other conspiracy

members.

       12.     Members of the conspiracy relied heavily on WhatsApp for communicating with

each other to advance their scheme. WhatsApp is a free, cross-platform communication

application that may be installed on Apple, Android, and Windows cellular telephones, as well as

Mac and Windows PC computers. WhatsApp enables users to communicate securely over the

Internet with end-to-end encryption using a variety of formats, including video, voice calls, and

SMS (text) messaging.

                                                4
  Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 5 of 18 PageID# 6



       11.     Throughout the course of this investigation, multiple arrests have been made. For

example, on December 11, 2019, pursuant to an arrest warrant issued by the United States

District Court for the Eastern District of Virginia, Richmond Division, the FBI arrested

Shehzadkhan Khandadkhan Pathan (hereafter “PATHAN”), at a Walmart located in Houston,

Texas. Agents identified an Apple iPhone 11 Pro cellular telephone on his person at the time of

arrest and subsequently seized it. PATHAN gave consent to search the cellular telephone and

signed FBI Form FD-26 – Consent to Search. Notwithstanding PATHAN’s signed consent to

search the iPhone, on December 13, 2019, the FBI obtained a search warrant for PATHAN’s

above-referenced cellular telephone issued by the United States District Court for the Southern

District of Texas. On January 8, 2020, a grand jury sitting in the Eastern District of Virginia,

Richmond Division, returned a three-count indictment against PATHAN and two co-

conspirators, case number 3:19-cr-00160-HEH. All three defendants were charged in Count One

with conspiracy to commit mail and wire fraud, in violation of 18 U.S.C. § 1349, and in Count

Two with mail fraud and aiding and abetting, in violation of 18 U.S.C. §§ 1341 and 2. PATHAN

and one of the co-conspirators were also charged in Count Three with aggravated identity theft,

in violation of 18 U.S.C. § 1028A.

       12.     Pursuant to the above-referenced search warrant obtained on December 13, 2019,

the FBI continues to review PATHAN’s cellular telephone on his person at the time of his arrest.

To date, the search of PATHAN’s cellular telephone has identified substantial communications

between PATHAN and Pradipsinh Dharmendrasinh Parmar (hereafter “PARMAR”) via

WhatsApp. PATHAN’s and PARMAR’s WhatsApp communications indicate that PARMAR, at

PATHAN’s direction, used fake identifications at multiple locations around the continental

United States to obtain cash sent via money transfer services, Western Union, MoneyGram, and

                                                 5
 Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 6 of 18 PageID# 7



Walmart-to-Walmart money tranfers, by victims of the above-mentioned fraud, as well as

obtaining packages sent by victims containing United States currency.

       13.     On March 4, 2020, pursuant to an arrest warrant issued by the United States

District Court for the Eastern District of Virginia, Richmond Division, the FBI arrested

PARMAR while exiting the Target Vehicle in Chester, Virginia. Agents located a white Apple

iPhone XS, serial number F17Y110ZKPFV, on Parmar at the time of his arrest. Agents found

two other cellular telephones in the Target Vehicle, which they searched incident to PARMAR’s

arrest. All three cellular telephones were subsequently seized by the FBI. PARMAR gave

consent to search the cellular telephones and signed FBI Form FD-26 – Consent to Search. At

the time of his arrest, PARMAR was known to have been operating the Target Vehicle since at

least May 2019.

       14.     Subsequent to PARMAR’s arrest, the FBI contacted the rightful owner of the

Target Vehicle to discuss PARMAR’s possession and use of it. The owner stated that PARMAR

has been in legal possession of the Target Vehicle since March 2019, when the owner and

PARMAR made an arrangement in which PARMAR would take possession of the Target

Vehicle as long as he paid the monthly car payments. To the owner’s knowledge, PARMAR had

been making payments for the Target Vehicle and had been the sole possessor of the Target

Vehicle since March 2019. According to the vehicle’s owner, the Target Vehicle had

approximately 35,000 miles on the odometer when PARMAR took possession of the Target

Vehicle per the rightful owner, and the Target vehicle had approximately 113,000 miles on the

odometer at the time of PARMAR’s arrest. During the use of the Target Vehicle, PARMAR

averaged 6,500 miles per month or 78,000 miles for the duration of his use of the Target Vehicle.



                                                6
  Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 7 of 18 PageID# 8



       15.     The FBI has also discovered evidence that suggests PARMAR was using the

Target Vehicle to conduct the above-referenced criminal activity. PATHAN’s cellular telephone

included WhatsApp messages in which PARMAR sent PATHAN photographs and videos

depicting PARMAR driving to various locations, obtaining FedEx packages containing money

sent by victims to various addresses, and then opening such packages and counting the money.

For example, on March 15, 2019, PARMAR sent PATHAN a video of a FedEx package being

opened and the enclosed money being counted by an unidentified male sitting in the driver’s seat

of a vehicle matching the description of the Target Vehicle. In his custodial interview

subsequent to his arrest, PARMAR confirmed that he was the driver counting the money and that

he was sitting in the Target Vehicle at the time.

       16.     Furthermore, a confidential human source for the FBI stated that PARMAR drove

a dark gray SUV with Pennsylvania tags (i.e., matching the description of the Target Vehicle)

when involved in retrieving packages related to Indian scam calls in or around Edison, New

Jersey, in May and June 2019. The confidential human source has met with investigators on

multiple occasions for face-to-face meetings. As part of standard protocols for interviewing

witnesses and sources, investigators advised the source on more than one occasion of the

potential criminal consequences for knowingly providing false information to investigators,

which the source acknowledged understanding. The source has provided considerable

information that investigators confirmed through subsequent investigation to be true. To give

one example, the source identified an address being used by PARMAR and/or his co-

conspirators to receive packages containing victim money. As a result, investigators were able to

intercept the package and return the money to the victim. And of course, the source’s

information that PARMAR was driving an SUV with Pennsylvania tags was confirmed by

                                                    7
  Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 8 of 18 PageID# 9



investigators when they arrested PARMAR, who confessed to the activity described by the

source.

          17.   The Target Vehicle is a 2016 Hyundai Santa Fe Sport 2.0T and it is equipped with

infotainment/telematics systems. As described in detail below, electronic data, information, and

images stored on these systems may be successfully extracted from the Target Vehicle using

proprietary hardware and software developed by a private company by the name of Berla, Inc.

(hereafter “Berla”). In order to use Berla’s software, a law enforcement agent must complete

Berla’s training program (a 5-day, 40-hour course) and pass two certification programs.

          17.   Currently, the Target Vehicle is in the lawful possession of the FBI at the FBI’s

Northern Virginia Resident Agency, located at 9325 Discovery Boulevard, Manassas, Virginia

20109. The Target Vehicle has remained in FBI custody since PARMAR’s arrest (i.e., on March

4, 2020), while the FBI awaits the arrival of the rightful owner to take custody of the vehicle.

          18.   Finally, I know that the Target Vehicle’s infotainment/telematics systems have

been stored in a manner in which the contents are, to the extent material to this investigation, in

substantially the same state as they were when the Target Vehicle first came into the FBI’s

possession.

        TECHNICAL BACKGROUND REGARDING CONNECTED CARS AND
      INFOTAINMENT/TELEMATICS SYSTEMS IN AUTOMOTIVE VEHICLES
          19.   Based on my training and experience, as well as discussions with other

experienced law enforcement officers and witnesses, I have learned that the following about

modern, computer-equipped vehicles with “Telematic” and “Infotainment” systems :




                                                 8
    Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 9 of 18 PageID# 10



            a. Many modern automotive vehicles (“connected cars”) are equipped with sensors,
               cameras, 1 transmitters, and electronic control units (ECUs) 2 to monitor and
               manage vehicle operations, track vehicle movement, and exchange information
               with other vehicles and infrastructure. 3 These systems also enable connected cars
               to interface with various types of mobile devices to facilitate the use of web-based
               applications, including third-party navigation, wireless telephone, multimedia
               streaming, and the like. To perform these computing functions, connected cars
               collect and process significant volumes of data.

            b. Two commonly installed ECUs within connected cars are infotainment and
               telematics systems—sometimes referred to as the Telematics Control Unit (TCU)
               and the Infotainment Control Unit (ICU). These systems typically retain large
               amounts of user data within the vehicle.

            c. A vehicle’s infotainment system combines hardware and software to provide
               entertainment features. Infotainment systems allow drivers and passengers to
               connect their handheld, electronic devices to the vehicle and Internet. When




1
 By law, new vehicles sold in the United States must have backup cameras installed by the manufacturer.
Cameron Gulbransen Kids Transportation Safety Act of 2007, Pub. L. No. 110-189, H.R. 1216, 110th
Cong. (2008).
2
  An ECU is a generic term applied to any embedded computer that controls one or more electrical
systems within a vehicle. ECUs are typically installed in a vehicle by the original equipment manufacturer
(OEM) during the manufacturing process. There are many types of ECUs, and as vehicles have more
features each year, the number of ECUs in each connected car increases. Newer connected cars can
integrate as many as 150 ECUs, ensuring, in theory, that each part of the vehicle is running properly.
Some examples of common ECUs include the Engine Control Module (ECM), Transmission Control
Module (TCM), Brake Control Module (BCM), and Suspension Control Module (SCM), as well as the
Telematics Control Unit (TCU) and Infotainment Control Unit (ICU).
3
  The infotainment/telematics systems in connected cars are not the same as “black box” recorders. Black
box recorders are called event data recorders (EDRs) or crash data recorders (CDRs). These black box
recorders can record vehicle speed, engine speed, steering angle, throttle position, braking status, force of
impact, seatbelt status, and airbag deployment. In 2006, the US National Highway Traffic Safety
Administration (NHTSA) adopted regulations requiring EDRs to uniformly collect certain crash data to
assist crash investigators with accident reconstruction efforts. In 2012, NHTSA proposed requiring
manufacturers to install EDRs in all new cars and trucks, but in 2019, the NHTSA withdrew the proposal
because automakers have voluntarily installed the devices in nearly all vehicles. Black box recorders are
likely only going to be of use in cases where there has been a crash of some kind.
                                                      9
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 10 of 18 PageID# 11



           connected, the driver and passenger may gain access to, for example, Global
           Positioning System (GPS) navigation, video players, music streaming, voice
           calling, texting, and traffic data. Drivers can talk hands-free with Bluetooth
           connectivity, listen to music, watch videos, or pull up a mapped route to their
           chosen destination. This is all possible via the (typically interactive) console
           located on the front dashboard of the vehicle.

        d. A vehicle’s telematics system collects and stores diagnostic data from various
           systems (other ECUs) within the vehicle, including historical navigation points,
           speed, and event data. Historical event data may include information regarding
           when the car’s trunk, doors, and windows opened and closed, when headlights
           turned on and off, and when gears change or brakes were engaged.

        e. The main difference between the infotainment and telematics systems is that the
           infotainment system is about entertainment for the occupants of the vehicle, and
           the telematics system is for collecting and reporting (transmitting) information—
           such as vehicle use data, maintenance requirements, and automotive servicing—
           about the vehicle. Typical telematics data may include turn-by-turn navigation,
           remote access, emergency calling, and maintenance notifications. The first
           vehicle telematics system was General Motors’ OnStar. OnStar started as a
           subscription-based service that promised in-vehicle security, hands-free calling,
           remote diagnostics, and emergency services. Other, newer examples include
           BMW’s “Assist” and Mercedes’ “mbrace.” Some of these systems are integrated
           multimedia navigation and telematics systems in one (combined
           infotainment/telematics systems), like Toyota’s “Entune” and Ford’s “Sync.”

        f. The data generated, collected, transmitted, and retained by connected cars can
           provide valuable information in law enforcement investigations of crimes. For
           example, many infotainment systems support the importation of content and other
           data information from a particular user’s mobile device. Such data may include
           content that may provide attribution to particular user(s), including mobile device
           identifiers, wireless telephone numbers, user account details, methods of payment,
           passwords, user voice profiles, contact lists, call logs, text messages, pictures, e-
           mail, videos, web history, GPS coordinates, and other historical navigation
           information.

        g. I am aware that the computers (ECUs) within many connect cars store data for
           prolonged periods of time. Furthermore, even after a previously-connected
           mobile device is removed from the physical vehicle, much of the logical data—
           and some deleted data—may remain within the digital storage of the system.

                                             10
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 11 of 18 PageID# 12



           Such stored data can be used to identify locations, victims, witnesses, associates,
           and co-conspirators and may include communications and images of criminal
           activity. In sum, a forensic examination of a connected car’s
           infotainment/telematics systems may reveal the vehicle’s GPS location
           information, movements, operations, and user data at critical moments before,
           during, and after the commission of a crime.

        h. As previously stated, the Target Vehicle is a Hyundai Santa Fe Sport 2.0T. I
           know that the Target Vehicle is supported by Berla’s software because I have
           searched the Target Vehicle’s VIN in Berla’s vehicle lookup database that
           confirmed it is supported. To complete a forensic extraction from the Target
           Vehicle, it may be necessary, temporarily, to remove trim and other components
           of the Target Vehicle to access the infotainment/telematics systems. It may also
           be necessary to repair the device, replace the screen, reconnect wires, and replace
           batteries. It may be necessary to employ advanced forensic processes to bypass
           locked display screens and other data access restrictions. Advanced processes
           may include potentially destructive processes such as JTAG, chip-off, and ISP,
           which are forensic techniques used to remove memory chips from computers and
           other electronic storage containers that may be found within the Target Vehicle.
           To the extent that destructive processes would be necessary to forensically extract
           data from the Target Vehicle, investigators will not use such destructive
           processes.

        i. Furthermore, it may be necessary to return to the Target Vehicle and reconnect
           the infotainment/telematics systems to the Target Vehicle’s power source to
           perform the extraction using Berla, Inc.’s software. This is because there are
           various computer networks working simultaneously when a vehicle is powered
           on, and in some vehicles, the infotainment/telematics systems require the other
           networks to work in tandem to complete the data extraction.

        j. Finally, a full search and review of all the data retrieved from the
           infotainment/telematics systems of the Target Vehicle may not be completed
           within 14 days. Searching electronic storage and communication devices often
           requires that the search be completed by a qualified person because of the volume
           of evidence and technical requirements of the forensic examination.




                                            11
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 12 of 18 PageID# 13



                                      TECHNICAL TERMS


       20.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
                telephone) is a handheld wireless device used for voice and data communication
                through radio signals. These telephones send signals through networks of
                transmitter/receivers, enabling communication with other wireless telephones or
                traditional “land line” telephones. A wireless telephone usually contains a “call
                log,” which records the telephone number, date, and time of calls made to and
                from the phone. In addition to enabling voice communications, wireless
                telephones offer a broad range of capabilities. These capabilities include: storing
                names and phone numbers in electronic “address books;” sending, receiving, and
                storing text messages and e-mail; taking, sending, receiving, and storing still
                photographs and moving video; storing and playing back audio files; storing
                dates, appointments, and other information on personal calendars; and accessing
                and downloading information from the Internet. Wireless telephones may also
                include global positioning system (“GPS”) technology for determining the
                location of the device.

             b. Electronic Control Unit: An electronic control unit (ECU) is a generic term
                applied to any embedded computer that controls one or more electrical systems
                within a vehicle. ECUs are typically installed in a vehicle by the original
                equipment manufacturer (OEM) during the manufacturing process. There are
                many types of ECUs, and as vehicles have more features each year, the number of
                ECUs in each connected car increases. Newer connected cars can integrate as
                many as 150 ECUs, ensuring, in theory, that each part of the vehicle is running
                properly. Some examples of common ECUs include the Engine Control Module
                (ECM), Transmission Control Module (TCM), Brake Control Module (BCM),
                and Suspension Control Module (SCM), as well as the Telematics Control Unit
                (TCU) and Infotainment Control Unit (ICU).

             c. Digital camera: A digital camera is a camera that records pictures as digital
                picture files, rather than by using photographic film. Digital cameras use a
                variety of fixed and removable storage media to store their recorded images.
                Images can usually be retrieved by connecting the camera to a computer or by
                connecting the removable storage medium to a separate reader. Removable
                storage media include various types of flash memory cards or miniature hard
                                                 12
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 13 of 18 PageID# 14



                drives. Most digital cameras also include a screen for viewing the stored images.
                This storage media can contain any digital data, including data unrelated to
                photographs or videos.

             d. GPS: A GPS navigation device uses the Global Positioning System to display its
                current location. It often contains records the locations where it has been. Some
                GPS navigation devices can give a user driving or walking directions to another
                location. These devices can contain records of the addresses or locations involved
                in such navigation. The Global Positioning System (generally abbreviated “GPS”)
                consists of a minimum of 24 NAVSTAR satellites orbiting the Earth. Each
                satellite contains an extremely accurate clock. Each satellite repeatedly transmits
                by radio a mathematical representation of the current time, combined with a
                special sequence of numbers. These signals are sent by radio, using specifications
                that are publicly available. A GPS antenna on Earth can receive those signals.
                When a GPS antenna receives signals from at least four satellites, a computer
                connected to that antenna can mathematically calculate the antenna’s latitude,
                longitude, and sometimes altitude with a high level of precision.

             e. Tablet: A tablet is a mobile computer, typically larger than a phone, yet smaller
                than a notebook, that is primarily operated by touching the screen. Tablets
                function as wireless communication devices and can be used to access the Internet
                through cellular networks, 802.11 “Wi-Fi” networks, or otherwise. Tablets
                typically contain programs called apps, which, like programs on a personal
                computer, perform different functions and save data associated with those
                functions. Apps can, for example, permit accessing the Web, sending and
                receiving e-mail, and participating in Internet social networks.

             f. Internet: The Internet is a global network of computers and other electronic
                devices that communicate with each other. Due to the structure of the Internet,
                connections between devices on the Internet often cross state and international
                borders, even when the devices communicating with each other are in the same
                state.

       21.      Based on my training, experience, and research, I know that the Target Vehicle

has capabilities that allow it to connect to and download data from electronic devices such as

smartphones, which have the capability of acting as a wireless telephone, portable media player,

digital camera, GPS navigation device, etc. In my training and experience, examining data stored


                                                 13
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 14 of 18 PageID# 15




 65C%&>0$&;C6'C</0;C<A8&C$"5C=5$6>&:C"465.C6</&:C</05.;C&>0%&5$&C</"<C:&>&"3;C6:C;=..&;<;C?/6C

 86;;&;;&%C6:C=;&%C</&C%&>0$&C"5%C</&:&,:&C?";C302&3AC?0</05C</&C":.&<C!&/0$3&C


                                         


              C;=#40<C</"<C</0;C"(+%">0<C;=886:<;C8:6#"#3&C$"=;&C)7:C"C;&":$/C?"::"5<

 "=</6:0B05.C</&C&@"405"<065C6'C</&C":.&<C!&/0$3&;C05)7<"054&5< <&3&4"<0$;C;A;<&4;C";C%&;$:0#&%C

 05C<<"$/4&5<CC<6C;&&2C</&C0<&4;C%&;$:0#&%C05C<<"$/4&5<CC


                                                  &;8&$<-33AC;=#40<<&%C


                                                      
                                                  /:1;<68/&:C:&?C:=;36?C
                                                  8&$0"3C.&5<C
                                                  &%&:"3C=:&"=C6'C5>&;<0."<065C


        =#;$:0#&%C"5%C;?6:5C#AC</&C"*"5<C05C"$$6:%"5$&C?0</C</&C:&9=0:&4&5<;C6'C&%CC:04C

   C#AC<&3&8/65&

            =3AC C
        65C=3AC       C




               
          CCC C




                                                 C
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 15 of 18 PageID# 16



                                      ATTACHMENT A
                                   (Property To Be Searched)

       The property to be searched is the infotainment/telematics systems within a gray 2016

Hyundai Santa Fe Sport 2.0T, bearing VIN 5XYZWDLA4GG340595 (the “Target Vehicle”).

The Target Vehicle is currently located at the FBI’s Northern Virginia Resident Agency, located

at 9325 Discovery Boulevard, Manassas, Virginia 20109.

       This warrant authorizes the forensic examination of the Target Vehicle’s

infotainment/telematics systems for the purpose of identifying the electronically stored

information described in Attachment B.
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 16 of 18 PageID# 17



                                       ATTACHMENT B
                                       (Items to be Seized)

       1.      Any and all records on the Target Vehicle’s infotainment/telematics systems

relating to violations of including aiding and abetting (18 U.S.C. § 2), identity fraud (18 U.S.C.

§ 1028), aggravated identity theft (18 U.S.C. § 1028A), mail fraud (18 U.S.C. § 1343), wire

fraud (18 U.S.C. § 1343), conspiracy to commit mail and wire fraud (18 U.S.C. § 1349), money

laundering (18 U.S.C. § 1956(a)(1)), and conspiracy to commit money laundering (18 U.S.C.

§ 1956(h)) (hereafter the “Subject Offenses”), those violations involving Pradipsinh

Dharmendrasinh Parmar, Shehzadkhan Khandadkhan Pathan, and their conspirators, both

known and unknown, to include but not limited to the following including:

            a. communications or documents relating to the movement of packages or money,
               including but not limited to shipments by commercial parcel carriers to include
               the U.S. Postal Service, UPS, FedEx, and DHL;
            b. communications or documents relating to money transfers by wire services,
               including but not limited to Western Union, MoneyGram and Walmart-to-
               Walmart money transfers;
            c. communications or documents involving fictitious identification cards;
            d. communications or documents involving any United States agency or police
               department, including but not limited to the United States Treasury, Internal
               Revenue Service, Drug Enforcement Agency, or Social Security Administration;
            e. travel or location information;
            f. bank records, checks, credit card bills, account information, virtual currency, and
               other financial records;
            g. evidence of user attribution showing who used or operated the Target Vehicle or
               mobile devices that interfaced with its infotainment/telematics systems at the time
               the things described in this warrant were created, edited, or deleted, such as logs,
               phonebooks, saved usernames and passwords, documents, and browsing history;
            h. records of Internet activity, including firewall logs, internet protocol addresses,
               caches, browser history and cookies, "bookmarked" or "favorite" web pages,
               search terms that the user entered into any Internet search engine, and records of
               user-typed web addresses;
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 17 of 18 PageID# 18



           i. evidence of the times the Target Vehicle or mobile devices that interfaced with its
              infotainment/telematics systems were used;
           j. records or information related to social media accounts, email accounts,
              communication accounts, or cloud based accounts;
           k. photos, audio files, or video files;
           l. SIM card information;
           m. notes, reminders, SIRI commands or questions, or device settings;
           n. activity, connection, and transactional logs including but not limited to FaceTime,
              iMessages, text messages, mail logs, iCloud logs, iTunes Store and Apple Store
              logs, My Apple ID and Find iPhone logs, Game Center logs, call logs, and logs
              associated with purchase, activation, and upgrade of mobile devices that
              interfaced with the Target Vehicle’s infotainment/telematics systems;
           o. documentation and manuals that may be necessary to access the Target Vehicle’s
              infotainment/telematics systems or to conduct a forensic examination of the
              systems;
           p. evidence indicating the user’s state of mind as it relates to the crime under
              investigation;
           q. evidence that may identify any co-conspirators or aiders and abettors, including
              records that help reveal their whereabouts; and
           r. passwords, encryption keys, and other access devices that may be necessary to
              access the Target Vehicle’s infotainment/telematics systems.
       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and
                                                 2
Case 3:20-sw-00227-RCY Document 1-1 Filed 07/01/20 Page 18 of 18 PageID# 19



technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                3
